Citation Nr: 1013713	
Decision Date: 04/12/10    Archive Date: 04/29/10

DOCKET NO.  07-05 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for low back disability 
(claimed as arthritis in joints and lower lumbar with pelvic 
pain).

2.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel




INTRODUCTION

The appellant served on active duty from July to October 
1979.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a December 2005 rating decision of the 
Houston, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The record reflects that the appellant is an incarcerated 
veteran.  While a VA examination was scheduled on his behalf 
by the RO, the record shows that notice of the examination 
place, date, and time was inadequate.  Specifically, VA 
failed to inform the incarcerating facility that the 
appellant had been scheduled for a VA examination.  As such, 
the appellant failed to report for this examination.  A 
statement from the appellant reflects that the warden of the 
facility had not been notified.  The Board observes that 
there is no documented evidence of record showing that the 
warden of the incarcerating facility had been notified of the 
scheduled examination.

VA has a statutory obligation to assist veterans in the 
development of their claims.  In the case of incarcerated 
veterans, the duty to assist requires VA to tailor its 
assistance to meet the peculiar circumstances of confinement 
as such individuals are entitled to the same care and 
consideration given to their fellow veterans.  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991); Bolton v. Brown, 8 
Vet. App. 185, 191 (1995).

Accordingly, the Board finds that the appellant had good 
cause for his failing to report for a scheduled examination.  
38 C.F.R. § 3.655.

The case is REMANDED for the following action:

1.  The appellant's incarcerating facility 
should be contacted and asked whether they 
will permit VA examination of the 
appellant at a VA facility and provide his 
transport to this examination.  This 
contact and any response should be 
documented for the record.  If the 
response is affirmative, then the 
appellant should be scheduled for a VA 
examination and notice should be provided 
to the warden of the incarcerating 
facility and, with approval of the warden, 
to the appellant as well.

2.  If a VA examination is conducted, the 
claims folder should be made available for 
review.  The examiner should ascertain 
whether any currently shown low back 
disability is etiologically related to 
service, including his in-service 
complaint of back pain and diagnosis for 
muscle strain.  The examiner should 
further indicate (a) whether hepatitis C 
was first manifested in service, and (b) 
whether it is etiologically related to any 
incident of service, including air gun 
immunization.  The examiner should 
specifically state whether hepatitis C is 
likely, as likely as not, or not likely 
related to air gun immunization in 
service.  A complete rationale for all 
opinions is required.

3.  After the development requested above 
has been completed to the extent possible, 
the RO should again review the record.  If 
any benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied, the appellant and 
representative, if any, should be furnished 
a supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


